           Case 3:15-cr-00696-PAD Document 2255 Filed 02/08/20 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF PUERTO RICO


 UNITED STATES OF AMERICA
   Plaintiff,                                     Criminal no. 15-696 (PAD)
                 v.

 CARLOS LOPEZ-MELENDEZ (32)
   Defendant.
                         INFORMATIVE MOTION


TO THE HONORABLE COURT:


       Comes now the defendant, Mr. López-Meléndez, and respectfully states and prays as

follows:


       1.       In accordance with to the Court order, the undersigned reports that the Department

of Corrections and Rehabilitation of Puerto Rico (“DCRPR”) has not provided the undersigned

with the requested documentation.

       2.       On Monday February 2, 2020, the undersigned visited the Record’s Office of

DCRPR, located in Hato Rey. The administrative personnel informed that they were aware of the

original mistake made in complying with the Court order, and that they were working on the

correcting the information. Although the undersigned requested guidance, they refused to provide

a time estimate to comply with Court’s Order.

       WHEREFORE, the undersigned respectfully requests that the Court issues a Show Cause

order to the Department of Corrections and Rehabilitation as to why they have not complied with

the Court's Order.

       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, this 8th day of February 2020.
        Case 3:15-cr-00696-PAD Document 2255 Filed 02/08/20 Page 2 of 2




       I HEREBY CERTIFY, that on this date the present document has been filed electronically

and is available for viewing and downloading from the Court’s CFM/ECF system by U.S.

Attorney’s Office.


                                  s/ Diego H. Alcalá Laboy
                                   Diego H. Alcalá Laboy
                                        PO Box 12247
                                     Tel.: (787) 432-4910
                                   USDC-PR No. 300504
                                dalcala@defensorialegal.com
